Citation Nr: 1601854	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December April 1971 through June 1994.  He died in May 2011, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota.  

The case consists of documents contained in a paper claims file and Virtual VA file.  
The Veterans Benefits Management System (VBMS) only includes a November 2015 letter sent to the appellant indicating that the file had been received by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate list the immediate cause of death as cardiopulmonary arrest, and other conditions included coronary artery disease, hypertension, and hypercholesterolemia.  The Veteran's death certificate also indicates that he died at the Naval Hospital at Camp Pendleton and had a history of angioplasty in November 2010.  

During his lifetime, the Veteran was service-connected for a neck disorder.  The appellant has not argued that that disorder contributed to his cause of death.  Rather, she has asserted that he was treated for high blood pressure and high cholesterol in service, which ultimately resulted in his cause of death.  See December 2012 notice of disagreement; March 2013 VA Form 9.

Initially, the Board notes that there are no treatment records pertaining to the November 2010 angioplasty or other treatment preceding the Veteran's death in May 2011 at the Naval Hospital at Camp Pendleton.  Therefore, on remand, the AOJ should obtain any relevant, outstanding medical.  

In addition, the Board finds that a medical opinion is needed.  The Veteran's service treatment records reflect several elevated blood pressure readings and two separate instances of treatment for chest pain.  In particular, he was seen for chest pain in September 1974, and in a second undated treatment for chest pain, it was noted that he had a blood pressure reading of 152/98.  The Veteran also had his blood pressure monitored for several days in July 1978, with blood pressure readings documented as being 140/90, 150/96, 140/90, 150/100, 132/92, 148/106, 130/80, and 140/100.  The Veteran's service treatment records further reflect several other elevated blood pressure readings.  Moreover, his March 1994 retirement examination report listed a blood pressure reading of 142/92 and indicated that the Veteran had again been monitored for five days due to hypertensive blood pressure readings.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran prior to his death, to include the November 2010 angioplasty surgery and the treatment immediately preceding his death in May 2011 at the Camp Pendleton Naval Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  After completing the foregoing development, the AOJ should obtain a VA medical opinion to determine the etiology of the cause of the Veteran's death.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and death certificate, as well as the appellant's lay statements.  

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected neck disorder caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.

In rendering this opinion, the examiner should address whether the Veteran's service-connected disability affected a vital organ, thus hastening his death due to cardiovascular problems.  The examiner should also address whether the Veteran's service-connected disability resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of cardiopulmonary arrest (listed as the cause of death on his death certificate). 

(b) The examiner should also state whether it is at least as likely as not (50 percent or more probable) that the Veteran's cardiopulmonary arrest, coronary artery disease, hypertension, and hypercholesterolemia manifested in service or were otherwise related to his military service

In providing this opinion, the examiner should discuss the Veteran's September 1974 in-service treatment for chest pain, and a separate instance of in-service treatment for chest pain with a blood pressure reading of 152/98.  The examiner should also address the fact that the Veteran had his blood pressure monitored for several days in July 1978 with blood pressure readings of 140/90, 150/96, 140/90, 150/100, 132/92, 148/106, 130/80, and 140/100.  The examiner should further consider the Veteran's service treatment records reflecting blood pressure readings of 130/98 in July 1981, 140/90 in October 1983, 100/170 in September 1984, 124/90 in November 1986, 118/90 and 124/92 in March 1987, 146/110 in June 1991, 136/96 in June 1992, and 139/96 in December 1993.  Finally, the examiner should address the Veteran's March 1994 retirement examination showing a blood pressure reading of 142/92 and noting a history of blood pressure monitoring for five days due to hypertensive readings.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

